COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Arida Management, LLC

Appellate case number:     01-16-00279-CV

Trial court case number: 82657-CV

Trial court:               23rd District Court of Brazoria County

        On April 5, 2016, relator in the above-captioned original proceeding filed a petition for
writ of mandamus challenging the trial court’s February 10, 2016 Order Granting Motion to
Disqualify Attorney. The Court requests that the real parties in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party shall be due on or before
May 5, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: April 5, 2016